DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-6, 8 and 13 are currently pending and under examination.

Priority
This application is a national stage entry of PCT/EP2018/086687, filed 12/21/2018. This application claims foreign priority to 17210915.9, filed 12/28/2017.

Information Disclosure Statement
The IDS filed on 06/26/2020 has been considered. See the attached PTO 1449 form.

Claim Objections
Claims 1-6, 8 and 13 are objected to because of the following informalities:
In claim 1, 8 and 13, “LC-PUFAs” should not be abbreviated and should be spelled entirely the first time it is used in the claims.
Claims 2-6 depend from claim 1 and thus the recitation “A composition according claim 1” should recite “The composition according to claim 1”. 
In claim 13, the recitation “Method for use in the promotion” should recite “A method for use in the promotion”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for use of the claimed composition in the promotion of the development of the nervous system, the retina, in the promotion and/or improvement of the mental performance, behavioral and visual functions of an infant or a child and for strengthening immunity, including the development of gut microflora, however, it does not reasonably provide enablement for reducing the risk of the development of overweight, obesity and insulin resistance. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
	As evidenced by Kembra (Journal of Nutritional Biochemistry 58 (2018) 1-16), long chain polyunsaturated fatty acids (n-3 PUFAs; omega-3 fatty acids) can help in the management of obesity and overweight by balancing the ratio of n-6:n-3 (omega-6:omega-3) because an increase in n-6:n-3 ratio has been associated with obesity and overweight (section 3.1 and 3.3). Kembra also discloses n-3 PUFAs help in management of insulin resistance (section 5.1). Kembra states that n-3 PUFAs may be an 

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
     1) the quantity of experimentation necessary,
     2) the amount of direction or guidance provided,
     3) the presence or absence of working examples,
     4) the nature of the invention,
     5) the state of the prior art,
     6) the relative skill of those in the art,
     7) the predictability of the art, and
     8) the breadth of the claims.

     	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention and relative skill level



The state and predictability of the art 
The art however is unpredictable. The art requires the use of various active ingredients which are both safe and effective towards treating, managing and/or preventing a disease. There are various risk factors which lead to the development of being overweight, obese and insulin resistant and some risk factors can be reduced whereas others (e.g. age, family history) cannot be eliminated. With the art being unpredictable, the specification needs to provide more details and evidence as to how the claimed composition can be used to reduce the risk of the development of overweight, obesity and insulin resistance in order to be enabling and the lack of evidence in the instant specification does not provide for enablement.  
          
The breadth of the claims     
Since the instant specification provides no limiting definition of the term “reducing the risk”, the examiner will adopt the broadest reasonable interpretation for it as commonly known in the art, which is to lower the risk factors which contribute to the development of the disease/disorder. 
   	The claim is thus very broad insofar as it recites “reducing the risk” i.e., lower the risk factors which contribute to the development of the disease/disorder, without clearly defining or showing examples and evidence of what are the risk factors that are reduced with the claimed invention. While such “reducing the risk” might theoretically be possible, as a practical matter it is nearly impossible to achieve in the “real world” to reduce risk factors such as age and family history of the disease in a person.  



	The specification provides no direction, guidance or evidentiary data showing how the use of the instantly claimed composition can reduce the risk of the development of overweight, obesity and insulin resistance.

The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used to reduce the risk of the development of overweight, obesity and insulin resistance as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-6 are included in the rejection as they depend on a rejected base claim and do not clarify the issues recited above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johns et al. (US 2016/0219913 A1; Aug. 4, 2016). 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4-6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. (US 2016/0219913 A1; Aug. 4, 2016) as applied to claims 1, 2, 4-6 and 13 above and in view of ChEBI (ChEBI, CHEBI:75834 – iron(2+) sulfate monohydrate, Oct. 11, 2013) as evidenced by European Food Safety Authority (EFSA Journal 2014; 12(3):3607). 
The teachings of Johns have been set forth above.
With respect to the instantly claimed amount of iron provided from the iron source, Johns teaches ferrous sulfate monohydrate being present in the amount of 130.6 g per 1000 kg in Table 4. This equates to about 13 mg per 100 g. As evidenced by European Food Safety Authority, the iron content if ferrous sulfate monohydrate is 32.9% (section 2.1). 32.9% of iron content in 13 mg of ferrous sulfate monohydrate equates to about 4.3 mg of iron. The amount of 4.3 mg of iron does not read on the 
ChEBI teaches ferrous (iron(2+)) sulfate monohydrate is used as a source of iron in the treatment of iron deficiency (page 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Johns to incorporate the teachings of CheBI and use the composition comprising ferrous sulphate monohydrate for preventing, reducing and/or treating iron deficiency in an individual and in an amount which is instantly claimed. One would have been motivated to do so because ChEBI teaches ferrous sulfate monohydrate is used as a source of iron in the treatment of iron deficiency and since Johns teaches a composition comprising ferrous sulfate monohydrate, it would have been obvious to one skilled in the art to use the composition for preventing/treating iron deficiency if an individual being treating was iron deficient.  Further, with respect to the instantly claimed amount of iron present, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of iron to add in order to best achieve the desired results such as to provide therapeutic levels of iron to a subject having iron deficiency. The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors. It would have been obvious to one skilled in the art to manipulate the amount of iron added in the composition based on the dosage indicated for each individual which would be based on factors such as level of iron deficiency, body mass index, etc. Thus, it would have been obvious to one of ordinary skill in the art at 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 9 and 10 of copending Application No. 16/462,411 (USPGPUB 20190364949) in view of ChEBI (ChEBI, CHEBI:75834 – iron(2+) sulfate monohydrate, Oct. 11, 2013).
The ‘411 application in claim 1 recites a composition comprising LC-PUFAs and an iron source. Claim 7 of ‘411 application recites the composition is a nutritional composition. Claim 8 of ‘411 recites the composition comprising 6 to 50 mg of iron per 100g of the composition. Claim 9 of ‘411 recites the composition comprising 10 to 500 mg of LC-PUFA per 100 g, based on a total dry weight of the compositiong. Claim 10 of ‘411 recites an iron source comprising a non-micellar iron-casein complex and a compound sensitive to oxidation which includes LC-PUFAs. 
The ‘411 application does not teach the iron source being ferrous sulfate monohydrate as recited in the instant claims. The ‘411 application also does not teach the method of preventing, 
ChEBI teaches ferrous (iron(2+)) sulfate monohydrate is used as a source of iron in the treatment of iron deficiency (page 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘411 to incorporate the teachings of CheBI and include ferrous sulfate monohydrate as the iron source in the composition of ‘411. One would have been motivated to do so because ChEBI teaches ferrous sulfate monohydrate is used as a source of iron in the treatment of iron deficiency and one skilled in the art looking use the nutritional composition of ‘411 for treating iron deficiency would have been motivated to use the ferrous sulfate monohydrate as the source of iron to treat nutritional deficiencies such as low iron levels. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘411 to incorporate the teachings of CheBI and include ferrous sulfate monohydrate as the iron source in the composition of ‘411 and administer the composition for treatment of iron deficiency in an individual. As discussed supra, ChEBI clearly teaches that ferrous sulfate monohydrate is used as a source of iron in the treatment of iron deficiency and thus one skilled in the art would have been strongly motivated to administer the composition comprising ferrous sulfate monohydrate to treat individuals having deficiency of iron. 
 From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-6, 8 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 9 and 10 of copending Application No. 16/462,411 (USPGPUB 20190364949) in view of ChEBI (ChEBI, CHEBI:75834 – iron(2+) sulfate monohydrate, Oct. 11, 2013) as applied to claims 1-6 and 8 above, and further in view of Johns et al. (US 2016/0219913 A1; Aug. 4, 2016).
The teachings of the above references have been set forth above. 
The above references do not teach the method recited in instant claim 13. However, this deficiency is cured by Johns. 
As discussed supra, Johns teaches a nutritional composition comprising docosahexaenoic acid (DHA) (i.e. LC-PUFAs) and ferrous sulfate monohydrate. Johns further teaches that the nutritional composition comprising DHA is administered to subjects to promote healthy eye, brain, and central nervous system development, maintain overall brain health, improve memory and learning, and promote eye and retina development and visual acuity in the growing child. (see: Para 0088; 0101; 0187-0189; 0284 and 0287).   
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘411 and ChEBI to incorporate the teachings of Johns and administer the composition of ‘411 and ChEBI to subjects to promote healthy eye, brain, and central nervous system development, maintain overall brain health, improve memory and learning, and promote eye and retina development and visual acuity in the growing child. One would have been motivated to do so because the combination of ‘411 and ChEBI alread teach a composition which comprises docosahexaenoic acid (DHA) and ferrous sulfate monohydrate and the Johns reference also teaches a composition comprising these two component and further teaches that the composition and specifically DHA in the composition promotes eye health, brain, and nervous system development. Thus, 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
This is a provisional nonstatutory double patenting rejection.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         



/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616